Title: To James Madison from Joseph Jones, [ca. 16 February] 1797
From: Jones, Joseph
To: Madison, James


Dr. Sr.
[ca. 16 February 1797]
Being longer detained in Albemarle than I expected I did not arrive here untill the last evening, when I received your letters of the 2d. & 5th. and of the 13th. I will attend to what you recommend respecting the republication of observations under the signature Citizen two Nos. have only appeared that have come to my knowledge and these in papers of the first week of the month. The lapse of time since the publication of the 2d. No. induces a suspicion the writer has abandoned his design, but if pursued such long intervals bet. the periods of their appearance will lessen their effect. Dawson was here last night and is gone today to Gatewoods in his way to Orange and Madison, having already visited Louisa—his Antagonist is also industrious being on the wing through the district—the probability is that Dawson will be elected. Mr. Jefferson was to set out the middle of the week and intended to take this place in his way. If the weather which has been rainy for two days does not delay him he will be here this evening or Tomorow. I was at your fathers on my way down the family are well. Ambrose’s Widow very low and despaired of. That you and yr. family may enjoy the blessing of health is the sincere wish of Yr friend & Servt.
Jos: Jones.
